DETAILED ACTION

This communication is in response to the Application filed on 02 November 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-43 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 


EXAMINER’S AMENDMENT
Attorney Stephanie Moats has agreed to the following amendments.

Please amend claim 24 as follows:


A system to provide multi-modal interactions between computing devices, comprising: 

one or more server computing devices that implement a server portion of an automated assistant to: 

receive data indicative of a first visual dialog state of a visual dialog state machine; 

provide, to at least one client computing device having a display, the data indicative of the first visual dialog state of the visual dialog state machine; 



receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual dialog state machine; 

render, on the display based on the first visual dialog state, a graphical user interface associated with a human-to-computer dialog session, wherein the graphical user interface includes at least one graphical element that is operable to cause a verbal dialog state machine to transition from a first verbal dialog state of the automated assistant corresponding to the first visual dialog state to a second verbal dialog state of the automated assistant, wherein the automated assistant switches from the first verbal dialog state to the second verbal dialog state in which the automated assistant renders vocal output comprising a query configured to resolve an intent; and detect operation of the at least one graphical element by a user; Page 2 of 11

provide data indicative of operation of the at least one graphical element, wherein the data indicative of operation of the at least one graphical element causes a transition from the first verbal dialog state to the second verbal dialog state; 

determine, via a computing resource reduction policy, to initiate execution of a real-time digital component selection process based on a metric associated with a second visual state corresponding to the second verbal dialog state; and 

provide, to the at least one client computing device, a digital component selected via the real-time digital component selection process.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record include US 20130275164 (Gruber et al.) and US 20180068657 (Khan et al.).

Gruber et al. discloses system to provide multi-modal interactions between computing devices (Gruber et al., fig. 6, 26, 33, and 42), comprising: one or more server computing devices (Gruber et al., para [0079]) that implement a server portion (Gruber et al., para [0079]) of an automated assistant (Gruber et al., para [0079]) to: receive data indicative of a first visual dialog state of a visual dialog state machine (Gruber et al., para [0593]. Rendering data on the gui based on a request is indicative of a visual dialog state.); and provide, to at least one client computing device having a display, the data indicative of the first visual dialog state of the visual dialog state machine (Gruber et al., para [0593]).

Gruber et al., though, does not disclose receiving, from the at least one client computing device having the display, data indicative of operation of at least one graphical element on the display, the at least one client computing device comprising a client portion of the automated assistant to: receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual 

Khan et al. is cited to disclose receiving, from the at least one client computing device having the display, data indicative of operation of at least one graphical element on the display (Khan et al., fig. 2 and example A. See also Khan et al., fig. 5 and para [0059]-[0068]. Specifically, Khan et al., fig. 5, illustrates an example method 500 of resolving ambiguity in a conversation understanding system performed by some aspects of the system 100. In examples, the method 500 may be executed on a device comprising at least one processor configured to store and execute operations, programs, or instructions. This figure shows how the steps may be repeated to resolve some or all of the input.), the at least one client computing device comprising a client portion of the automated assistant to: receive, by way of the server portion of the automated assistant, the data indicative of the first visual dialog state of the visual 
However, none of the prior art disclose “determine, via a computing resource reduction policy, to initiate execution of a real-time digital component selection process based on a metric associated with a second visual state corresponding to the second verbal dialog state; and provide, to the at least one client computing device, a digital component selected via the real-time digital component selection process.”

          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 24: 

“determine, via a computing resource reduction policy, to initiate execution of a real-time digital component selection process based on a metric associated with a second visual state corresponding to the second verbal dialog state; and 

provide, to the at least one client computing device, a digital component selected via the real-time digital component selection process.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre L Desir can be reached on 5712727799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659